              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00105-MR


RAVENSAFE, LLC,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )
                                 )               PROTECTIVE ORDER
NEXUS TECHNOLOGIES, INC.,        )
EDWARD PRATHER, and DANIEL       )
CONTI,                           )
                                 )
                   Defendants.   )
________________________________ )

      Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, IT IS

HEREBY ORDERED that the following confidentiality provisions will govern

all information and documents disclosed through discovery in this action:

                      PURPOSES AND LIMITATIONS

      Disclosure and discovery activity in this action are likely to involve

production of confidential, proprietary, or private information for which

special protection from public disclosure and from use for any purpose other

than prosecuting this litigation may be warranted. This Order does not confer

blanket protections on all disclosures or responses to discovery and the

protection it affords from public disclosure and use extends only to the limited

information or items that are entitled to confidential treatment under the


       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 1 of 31
applicable legal principles. As set forth in Section 13.4 below, this Protective

Order does not entitle the Parties to file confidential information under seal;

Local Civil Rule 6.1 sets forth the procedures that must be followed and the

standards that will be applied when a party seeks permission from the Court

to file material under seal.

 2.    DEFINITIONS

             Challenging Party: a Party or Non-Party that challenges the

designation of information or items under this Order.

             “CONFIDENTIAL” Information or Items: information (regardless

of how it is generated, stored or maintained) or tangible things that qualify

for protection under Federal Rule of Civil Procedure 26(c).

             Counsel (without qualifier): Outside Counsel of Record and

House Counsel (as well as their support staff).

               Designating Party: a Party or Non-Party that designates

information or items that it produces in disclosures or in responses to

discovery    as   “CONFIDENTIAL”        or   “HIGHLY      CONFIDENTIAL        –

ATTORNEYS' EYES ONLY.”

             Disclosures or Discovery Material: all items, testimony, or

information, regardless of the medium or manner in which it is generated,

stored, provided, or maintained (including, among other things, testimony,

                                       2

        Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 2 of 31
transcripts, and tangible things), that are produced or generated in

disclosures or responses to discovery in this matter.

             Expert: a person with specialized knowledge or experience in a

matter pertinent to the litigation who (1) has been retained by a Party or its

Counsel to serve as a testifying expert witness or as a non-testifying expert

consultant in this action, (2) is not a past or current employee of a Party or

of a Party’s competitor, and (3) at the time of retention, is not anticipated to

become an employee of a Party or of a Party’s competitor.

             “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES                       ONLY”

Information or Items: extremely sensitive “Confidential Information or Items,”

disclosure of which to another Party or Non-Party would create a substantial

risk of serious harm that could not be avoided by less restrictive means.

             House Counsel: attorneys who are employees of a Party to this

action. House Counsel does not include Outside Counsel of Record or any

other outside counsel.

             Non-Party: any natural person, partnership, corporation,

association, or other legal entity not named as a Party to this action.

             Outside Counsel of Record: attorneys who are not employees of

a Party to this action but are retained to represent or advise a Party to this

action and have appeared in this action on behalf of that Party or are affiliated

                                       3

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 3 of 31
with a law firm which has appeared on behalf of that Party.

             Party: any Party to this action, including all of its officers,

directors, employees, consultants, retained experts, and Outside Counsel of

Record (and their support staffs).

             Producing Party: a Party or Non-Party that produces Disclosure

or Discovery Material in this action.

             Professional Vendors: persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing

exhibits or demonstrations, and organizing, storing, or retrieving data in any

form or medium) and their employees and subcontractors.

             Protected Material: any Disclosure or Discovery Material that is

designated    as   “CONFIDENTIAL”           or   “HIGHLY   CONFIDENTIAL     –

ATTORNEYS’ EYES ONLY.”

             Receiving Party: a Party that receives Disclosure or Discovery

Material from a Producing Party.

 3.    SCOPE

       The protections conferred by this Order cover not only Protected

 Material (as defined above), but also (1) any information copied or

 extracted from Protected Material; (2) all copies, excerpts, summaries, or

 compilations of Protected Material; and (3) any testimony, conversations,

                                        4

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 4 of 31
or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Order do not cover

the following information: (a) any information that is in the public domain at

the time of disclosure to a Receiving Party or becomes part of the public

domain after its disclosure to a Receiving Party as a result of publication

not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the

Receiving Party prior to the disclosure or obtained by the Receiving Party

after the disclosure from a source who obtained the information lawfully

and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate

agreement or order.

4.    DURATION

      Even after final disposition of this litigation, the confidentiality

obligations imposed by this Order shall remain in effect until a Designating

Party agrees otherwise in writing or a court order otherwise directs. This

Court shall retain jurisdiction over all Parties bound hereby for the purposes

of this Protective Order. Final disposition shall be deemed to be the later

of: (1) dismissal of all claims and defenses in this action, with or without

prejudice; or (2) final judgment herein after the completion and exhaustion

                                      5

      Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 5 of 31
 of all appeals, re-hearings, remands, trials, or reviews of this action,

 including the time limits for filing any motions or applications for extension

 of time pursuant to applicable law.

 5.    DESIGNATING PROTECTED MATERIAL

             Exercise of Restraint and Care in Designating Material for

Protection. Each Party or Non-Party that designates information or items for

protection under this Order must take care to limit any such designation to

specific material that qualifies under the appropriate standards. To the extent

it is practical to do so, the Designating Party must designate for protection

only those parts of material, documents, items, or oral or written

communications that qualify – so that other portions of the material,

documents, items, or communications for which protection is not warranted

are not swept unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited.

 Designations that are shown to be clearly unjustified or that have been

 made for an improper purpose (e.g., to unnecessarily encumber or retard

 the case development process or to impose unnecessary expenses and

 burdens on other parties) may expose the Designating Party to sanctions.

       If it comes to a Designating Party’s attention that information or items

 that it designated for protection do not qualify for protection at all or do not

                                        6

        Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 6 of 31
 qualify for the level of protection initially asserted, such Designating Party

 must promptly notify all other Parties that it is withdrawing the mistaken

 designation.

             Manner and Timing of Designations. Except as otherwise

provided in this Order (see, e.g., second paragraph of section 5.2(a) below),

or as otherwise stipulated or ordered, Disclosure or Discovery Material that

qualifies for protection under this Order must be clearly so designated before

the material is disclosed or produced.

       Designation in conformity with this Order requires:

             For information in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial

proceedings), that the Producing Party affix the legend (“CONFIDENTIAL,”

or “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY”) to each page

that contains protected material.

       A Party or Non-Party that makes original documents or materials

 available for inspection need not designate them for protection until after

 the inspecting Party has indicated which material it would like copied and

 produced. During the inspection and before the designation, all of the

 material made available for inspection shall be deemed “HIGHLY

 CONFIDENTIAL– ATTORNEYS’ EYES ONLY.”

                                       7

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 7 of 31
         After the inspecting Party has identified the documents it wants

 copied and produced, the Producing Party must determine which

 documents, or portions thereof, qualify for protection under this Order.

 Then, before producing the specified documents, the Producing Party must

 affix   the    appropriate   legend   (“CONFIDENTIAL,”       OR    “HIGHLY

 CONFIDENTIAL – ATTORNEY’S EYES ONLY,” to each page that

 contains Protected Material.

               For testimony given in deposition or in other pretrial or trial

proceedings, portions of depositions shall be deemed “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES ONLY” only if designated

as such when the deposition is taken or within fifteen (15) business days

after receipt of the transcript. Such designation shall be specific as to the

portions to be protected.

               For   information   produced   in   some    form    other   than

documentary and for any and all other tangible items, the Producing Party

shall affix in a prominent place on the exterior of the container or containers

in which the information or item is stored the legend “CONFIDENTIAL,” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or

portions of the information or item warrant protection, the Producing Party,

to the extent practicable, shall identify the protected portion(s) and specify

                                       8

         Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 8 of 31
the level of protection being asserted.

             Inadvertent Failures to Designate Confidentiality. If corrected

within ten (10) business days of a party’s inadvertent failure to designate, an

inadvertent failure to designate qualified information as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” does not,

standing alone, waive the Designating Party’s right to secure protection

under this Order for such material. Upon correction within ten business days

of discovery of an inadvertent failure to designate, the Receiving Party must

make reasonable efforts to assure that the material is treated in accordance

with the provisions of this Order.

 6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

       Any    “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL         –

 ATTORNEYS’ EYES ONLY” designation is subject to challenge. The

 following procedures shall apply to any such challenge:

             The burden of proving the necessity of a “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation

remains with the Party asserting confidentiality.

             Meet and Confer. The Challenging Party shall initiate the

dispute resolution process by providing written notice of each designation it

is challenging and describing the basis for each challenge. To avoid

                                      9

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 9 of 31
ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with

this specific paragraph of the Protective Order. The parties shall attempt to

resolve each challenge in good faith and must begin the process by

conferring directly (in voice to voice dialogue; other forms of communication

are not sufficient) within 14 days of the date of service of notice. In conferring,

the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper and must give the Designating

Party an opportunity to review the designated material, to reconsider the

circumstances, and, if no change in designation is offered, to explain the

basis for the chosen designation. A Challenging Party may proceed to the

next stage of the challenge process only if it has engaged in this meet and

confer process first or establishes that the Designating Party is unwilling to

participate in the meet and confer process in a timely manner.

             Judicial Intervention. If the Parties cannot resolve a challenge

without Court intervention, the Designating Party shall file and serve a motion

to retain confidentiality under Civil Local Rule 7 within 21 days of the initial

notice of challenge or within 14 days of the parties agreeing that the meet

and confer process will not resolve their dispute, whichever is earlier. Each

such motion must be accompanied by a competent declaration affirming that

                                        10

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 10 of 31
the movant has complied with the meet and confer requirements imposed in

the preceding paragraph. Failure by the Designating Party to make such a

motion including the required declaration within 21 days (or 14 days, if

applicable) shall automatically waive the confidentiality designation for each

challenged designation. In addition, the Challenging Party may file a motion

challenging a confidentiality designation at any time if there is good cause for

doing so, including a challenge to the designation of a deposition transcript

or any portions thereof. Any motion brought pursuant to this provision must

be accompanied by a competent declaration affirming that the movant has

complied with the meet and confer requirements imposed by the preceding

paragraph. Frivolous challenges and those made for an improper purpose

(e.g., to harass or impose unnecessary expenses and burdens on other

parties) may expose the Challenging Party to sanctions.

             Notwithstanding any challenge to the designation of documents

as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” all material previously designated shall continue to be treated as

subject to the full protections of this Order until one of the following occurs:

            (1)   the   Party   who     claims   that   the   documents      are

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” withdraws such designation in writing;

                                       11

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 11 of 31
             (2)    the   Party   who   claims      that    the   documents   are

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” fails to move timely for an Order designating the documents as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” as set forth in paragraph 6(c) above; Or

             (3) the Court rules that the documents should no longer be

designated     as    “CONFIDENTIAL”          or   “HIGHLY     CONFIDENTIAL     –

ATTORNEYS’ EYES ONLY.”

              Challenges to the confidentiality of documents may be made at

any time and are not waived by the failure to raise the challenge at the time of

initial disclosure or designation.

 7.    ACCESS TO AND USE OF PROTECTED MATERIAL

              Basic Principles. A Receiving Party may use Protected Material

that is disclosed or produced by another Party or by a Non-Party in

connection with this case only for prosecuting, defending, or attempting to

settle this litigation. Such Protected Material may be disclosed only to the

categories of persons and under the conditions described in this Order.

When the litigation has been terminated, a Receiving Party must comply with

the provisions of Section 14 below (“FINAL DISPOSITION”).

       Protected Material must be stored and maintained by a Receiving

                                        12

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 12 of 31
Party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this Order.

            Disclosure of “CONFIDENTIAL” Information or Items. Unless

otherwise ordered by the Court or permitted in writing by the Designating

Party, a Receiving Party may only disclose any information or item

designated “CONFIDENTIAL” to:

             the Receiving Party’s Outside Counsel of Record in this action,

as well as employees of said Outside Counsel of Record to whom it is

reasonably necessary for this litigation to disclose the information, and who

have signed the “Acknowledgment and Agreement to Be Bound” attached

hereto as Exhibit A;

            the officers, directors, and employees (including House

Counsel) of the Receiving Party to whom disclosure is reasonably necessary

for this litigation and who have signed the “Acknowledgment and Agreement

to Be Bound” (Exhibit A);

            Experts (as defined in this Order) of the Receiving Party to

whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

            the Court and its personnel;

            court reporters and their staff, professional jury or trial

                                     13

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 13 of 31
consultants, and Professional Vendors to whom disclosure is reasonably

necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

              during their depositions, witnesses in the action to whom

disclosure    is   reasonably   necessary    and   who    have    signed   the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

otherwise agreed by the Designating Party or ordered by the Court.

Pages of transcribed deposition testimony or exhibits to depositions that

reveal Protected Material must be separately bound by the court reporter

and may not be disclosed to anyone except as permitted under this Protective

Order;

              the author or recipient of a document containing the information,

or a custodian or other person who otherwise possessed or knew the

information; and

              Any mediator who is assigned or retained by the parties to

mediate the matter, and his or her staff, subject to their agreement to

maintain confidentiality to at least the same degree required by this

Protective Order.

              Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” Information or Items. Unless otherwise ordered by the Court or

                                      14

         Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 14 of 31
permitted in writing by the Designating Party, a Receiving Party may only

disclose any information or item designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” to:

             the Receiving Party’s Outside Counsel of Record in this action,

as well as employees of said Outside Counsel of Record to whom it is

reasonably necessary to disclose the information for this litigation and whom

have signed the Acknowledgment and Agreement to be Bound attached

hereto as Exhibit A;

            Outside Experts of the Receiving Party (1) to whom disclosure

is reasonably necessary for this litigation, (2) who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to

whom the procedures set forth in paragraph 7.4(a), below, have been

followed;

            the Court and its personnel;

            court reporters and their staff, professional jury or trial

consultants, and Professional Vendors to whom disclosure is reasonably

necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

            the author or recipient of a document containing the information

or a custodian or other person who otherwise possessed or can demonstrate

                                      15

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 15 of 31
that she or he knew the information; and

             any mediator who is assigned or retained by the parties to

mediate the matter, and his or her staff, subject to their agreement to

maintain confidentiality to at least the same degree required by this

Protective Order.

             Procedures for Approving or Objecting to Disclosure of

“HIGHLY CONFIDENTIAL          –     ATTORNEYS’         EYES        ONLY”

Information or Items to Consultants or Experts.

             Unless otherwise ordered by the Court or agreed to in writing by

the Designating Party, a Party that seeks to disclose to an Expert (as defined

in this Order) any information or item that has been designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph

7.3(b) first must make a written request to the Designating Party that (1)

identifies the general categories       of   “HIGHLY      CONFIDENTIAL        –

ATTORNEYS’ EYES ONLY”             information that the Receiving Party seeks

permission to disclose to the Expert, (2) sets forth the full name of the Expert

and the city and state of his or her primary residence, (3) attaches a copy of

the Expert’s current resume, (4) identifies the Expert’s current employer(s),

(5) identifies each person or entity from whom the Expert has received

compensation or funding for work in his or her areas of expertise or to whom

                                      16

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 16 of 31
the Expert has provided professional services, including in connection with

any litigation at any time during the preceding five years, and (6) identifies

(by name and case number, filing date, and location of court) any litigation in

connection with which the Expert has offered expert testimony, including

through a declaration, report, or testimony at a deposition or trial, during the

preceding five years. If the Expert believes any of this information is subject

to a confidentiality obligation to a third-party, then the Expert should provide

whatever information the Expert believes can be disclosed without violating

any confidentiality agreements, and the Party seeking to disclose to the

Expert shall be available to meet and confer with the Designating Party

regarding any such engagement.

              A Party that makes a request and provides the information

specified in the preceding respective paragraphs may disclose the subject

Protected Material to the identified Expert unless, within 14 days of delivering

the request, the Party receives a written objection from the Designating Party.

Any such objection must set forth in detail the grounds on which it is based.

              A Party that receives a timely written objection must meet and

confer with the Designating Party (through direct voice-to-voice dialogue) to

try to resolve the matter by agreement within seven days of the written

objection. If no agreement is reached, the Party seeking to make the

                                      17

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 17 of 31
disclosure to the Expert may file a motion as provided in Civil Local Rule 7

seeking permission from the Court to do so. Any such motion must describe

the circumstances with specificity, set forth in detail the reasons why

disclosure to the Expert is reasonably necessary, assess the risk of harm that

the disclosure would entail, and suggest any additional means that could be

used to reduce that risk. In addition, any such motion must be accompanied

by a competent declaration describing the Parties’ efforts to resolve the

matter by agreement (i.e., the extent and the content of the meet and confer

discussions) and setting forth the reasons advanced by the Designating Party

for its refusal to approve the disclosure.

       In any such proceeding, the Party opposing disclosure to the Expert

 shall bear the burden of proving that the risk of harm that the disclosure

 would entail (under the safeguards proposed) outweighs the Receiving

 Party’s need to disclose the Protected Material to its Expert.

 8.    SOURCE CODE

             The Parties do not agree or acquiesce to producing source

code. However, if the Court determines that source code is required to be

produced or if the Parties otherwise agree to produce source code, a

Producing Party may designate source code as “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” if it comprises or includes confidential,

                                       18

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 18 of 31
proprietary or trade secret source code related to portable renewable energy

systems. Such source code shall be subject to all of the protections afforded

to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, and

may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in

Paragraph 7.3.

            Any source code produced in discovery shall be made available

for inspection, in a format allowing it to be reasonably reviewed and

searched, during normal business hours or at other mutually agreeable

times, at a location designated by the Producing Party’s counsel or another

mutually agreed upon location. The source code shall be made available for

inspection on a secured computer in a secured room without Internet access

or network access to other computers, and the Receiving Party shall not

copy, remove, or otherwise transfer any portion of the source code onto any

recordable media or recordable device. The Receiving Party shall not bring

into the secured room any recordable media, recordable device, cell phone,

smart phone, personal data assistant, laptop, or other electronic or

mechanical device capable of recording or transmitting information in the

secured room. Nothing shall prohibit the Receiving Party from taking notes

on paper (other than printed source code) during the review, provided that

                                     19

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 19 of 31
the notes are descriptive in nature and do not merely reproduce exact copies

of multiple contiguous lines of source code. The Producing Party may

visually monitor the activities of the Receiving Party’s representatives during

any source code review, but only to ensure that there is no unauthorized

recording, copying, or transmission of the source code.

             The Receiving Party may request paper copies of limited

portions of source code, but in no case exceeding 30 contiguous pages or

200 pages total, that are reasonably necessary for use in court filings,

pleadings, expert reports, or other papers, or for deposition or trial, but shall

not request paper copies for the purposes of reviewing the source code. The

Producing Party shall provide printed source code in a form that includes

bates numbers and the label “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” as appropriate.

             The Receiving Party shall maintain a record of any individual

who has inspected any portion of the source code in electronic or paper form,

including the name of the individual and the date and time of inspection, and

whether any paper copies of portions of source code were provided. The

Receiving Party shall maintain all paper copies of any printed portions of the

source code in a secured, locked area. The Receiving Party shall not create

any electronic or other images of the paper copies and shall not convert any

                                       20

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 20 of 31
of the information contained in the paper copies into any electronic format.

The Receiving Party shall only make additional paper copies if such

additional copies are (1) necessary for inclusion (as exhibit or excerpt) in

court filings, pleadings, or other papers (including a testifying expert’s expert

report) or (2) necessary for use in deposition or (limited to file/path and/or

function/module names) in correspondence with Counsel for the Producing

Party. Any paper copies used during a deposition shall be retrieved by the

Producing Party at the end of each day and must not be given to or left with

a court reporter or any other individual.

9.     PROTECTED MATERIAL SUBPOENAED                         OR     ORDERED
       PRODUCED IN OTHER LITIGATION

       If a Party is served with a subpoena or a court order issued in other

 litigation that compels disclosure of any information or items designated in

 this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 ATTORNEYS’ EYES ONLY,” that Party must:

             promptly notify in writing the Designating Party. Such

notification shall include a copy of the subpoena or court order;

             promptly notify in writing the Party who caused the subpoena or

order to issue in the other litigation that some or all of the material covered

by the subpoena or order is subject to this Protective Order. Such notification

shall include a copy of this Protective Order; and
                                       21

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 21 of 31
              cooperate with respect to all reasonable procedures sought to

be pursued by the Designating Party whose Protected Material may be

affected.

      If the Designating Party timely seeks a protective order, the Party

 served with the subpoena or court order shall not produce any information

 designated     in   this   action   as      “CONFIDENTIAL”      or   “HIGHLY

 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by

 the court from which the subpoena or order issued, unless the Party has

 obtained the Designating Party’s permission. The Designating Party shall

 bear the burden and expense of seeking protection in that court of its

 confidential material – and nothing in these provisions should be construed

 as authorizing or encouraging a Receiving Party in this action to disobey a

 lawful directive from another court.

      The purpose of imposing these duties is to alert the interested parties

 to the existence of this Protective Order and to afford the Designating Party

 in this case an opportunity to attempt to protect its confidentiality interests

 in the court from which the subpoena or order issued.

10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
       PRODUCED IN THIS LITIGATION


              The terms of this Order are applicable to information produced

                                        22

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 22 of 31
by a Non-Party in this action and designated as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information

produced by Non- Parties in connection with this litigation is protected by the

remedies and relief provided by this Order. Nothing in these provisions

should be construed as prohibiting a Non-Party from seeking additional

protections.

               In the event that a Party is required, by a valid discovery

request, to produce a Non-Party’s confidential information in its possession,

and the Party is subject to an agreement with the Non-Party not to produce

the Non-Party’s confidential information, then the Party shall:

            1.      promptly notify in writing the Requesting Party and the

            Non-Party that some or all of the information requested is

            subject to a confidentiality agreement with a Non-Party;

            2.      promptly provide the Non-Party with a copy of the

            Protective Order in this litigation, the relevant discovery

            request(s), and a reasonably specific description of the

            information requested; and

            3.      make the information requested available for inspection

            by the Non- Party.

               If the Non-Party fails to object or seek a protective order from this

                                         23

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 23 of 31
Court within 14 days of receiving the notice and accompanying information,

the Receiving Party may produce the Non-Party’s confidential information

responsive to the discovery request. If the Non-Party timely seeks a

protective order, the Receiving Party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the

Non-Party before a determination by the court.

       The purpose of this provision is to alert the interested Parties to the

existence of confidentiality rights of a Non-Party and to afford the Non-Party

an opportunity to protect its confidentiality interests in this court. Absent a

court order to the contrary, the Non-Party shall bear the burden and expense

of seeking protection in this Court of its Protected Material.

 11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

       If a Receiving Party learns that, by inadvertence or otherwise, it has

disclosed Protected Material to any person or in any circumstance not

authorized under this Protective Order, the Receiving Party must

immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

Protected Material, (c) inform the person or persons to whom unauthorized

disclosures were made of all the terms of this Order, and (d) request such

person or persons to execute the “Acknowledgment and Agreement to Be

                                      24

        Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 24 of 31
Bound” that is attached hereto as Exhibit A.

12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       PROTECTED MATERIAL.

       When a Producing Party gives notice to Receiving Parties that certain

inadvertently produced material is subject to a claim of privilege or other

protection, the obligations of the Receiving Parties are those set forth in

Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal

Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement

on the effect of disclosure of a communication or information covered by the

attorney-client privilege or work product protection, the Parties may

incorporate their agreement in a stipulated protective order submitted to the

Court.

 13.     MISCELLANEOUS

              Right to Further Relief. Nothing in this Order abridges the right

of any Party or person to seek its modification by the Court in the future.

              Right to Assert Other Objections. No Party waives any right it

otherwise would have to object to disclosing or producing any information or

item on any ground not addressed in this Protective Order. Similarly, no Party

waives any right to object on any ground to use in evidence of any of the
                                      25

         Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 25 of 31
material covered by this Protective Order.

             Export Control. Disclosure of Protected Material shall be subject

to all applicable laws and regulations relating to the export of technical data

contained in such Protected Material, including the release of such technical

data to foreign persons or nationals in the United States or elsewhere. The

Producing Party shall be responsible for identifying any such controlled

technical data, and the Receiving Party shall take measures necessary to

ensure compliance.

             Filing Protected Material.

This Order does not, by itself, authorize the filing of any document under seal.

Any motion, memorandum, document or other paper filed with the Court is

presumptively a public document. Any party wishing to file any Protected

Material in connection with a motion, brief, or other submission to the Court

must comply with Local Rule 6.1. If necessary, the Parties can seek

temporary relief from the court permitting a document to be filed under seal

subject to a final determination as to whether the document may remain under

seal. Should the Court allow Protected Material to be filed with the Court

under seal, the Protected Material shall remain under seal until further order

of the Court. The filing party shall place the legend “FILED UNDER SEAL

PURSUANT TO PROTECTIVE ORDER” above                         the caption and

                                      26

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 26 of 31
conspicuously on each page of the filing. Exhibits to a filing shall conform to

the labeling requirements set forth in this Protective Order. The ultimate

disposition of protected materials subject to a final order of the Court on the

completion of the litigation.

 14.   FINAL DISPOSITION

             Order Remains in Effect. All provisions of this Order restricting

the use of Protected Material shall continue to be binding after the conclusion

of the litigation unless otherwise agreed or ordered.

             Return or Destruction of Protected Material. Within thirty (30)

days after Final Disposition of this action, as defined in paragraph 4, all

Protected Material under this Order shall be returned to the producing Party

unless: (1) the document has been entered as evidence or filed (unless

introduced or filed under seal); (2) the Parties stipulate to destruction in lieu

of return; or (3) as to documents containing the notations, summations, or

other mental impressions of the Receiving Party, that Party elects

destruction. As used in this subdivision, “all Protected Material” includes all

copies, abstracts, compilations, summaries, and any other format

reproducing or capturing any of the Protected Material. To “destroy”

electronically stored information means to delete from all of the Receiving

Party’s databases, applications, and file systems so that the information is

                                       27

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 27 of 31
not accessible without the use of specialized tools or techniques typically

used by a digital forensic expert.

       Notwithstanding the above requirements to return or destroy all

 Protected Material, Counsel may retain attorney work product including an

 index which refers or relates to Protected Material so long as that work

 product does not duplicate verbatim substantial portions of the text of

 Protected Material. This work product continues to be subject to the terms

 of this Order. An attorney may use his or her work product in a subsequent

 litigation provided that its use does not disclose the Protected Material.




                                      28

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 28 of 31
                                  EXHIBIT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

          I, _____________________________ [print or type full name], of

                                                     [print or type full address],

declare under penalty of perjury that I have read in its entirety and

understand the Protective Order that was issued by the United States District

Court for the Western District of North Carolina, Asheville Division on

             [date] in the case of RavenSafe, LLC v. Nexus Technologies

et. al, Case No: 1:19-cv-00105-MR. I agree to comply with and to be bound

by all the terms of this Protective Order, and I understand and acknowledge

that failure to so comply could expose me to sanctions and punishment in the

nature of contempt of court. I solemnly promise that I will not disclose in any

manner any information or item that is subject to this Protective Order to any

person or entity except in strict compliance with the provisions of this Order.

      I further agree to submit to the jurisdiction of the United States District

 Court for the Western District of North Carolina, Asheville Division for the

 purpose of enforcing the terms of this Protective Order, even if such

 enforcement proceedings occur after termination of this action.

      I hereby appoint                                 [print or type full name],

 of                                                   [print or type full address

                                       29

       Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 29 of 31
and telephone number] as my North Carolina agent for service of process

in connection with this action or any proceedings related to enforcement of

this Protective Order.




Date:

City and State where sworn and signed:

Printed name:
           [printed name]

Signature:
             [signature]




                                     30

        Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 30 of 31
IT IS SO ORDERED.
                          Signed: September 23, 2020




                                     31

     Case 1:19-cv-00105-MR Document 51 Filed 09/24/20 Page 31 of 31
